UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6354



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PERSONNE ELRICO MCGHEE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-96-136-5, CR-93-46)


Submitted:   October 23, 1997          Decided:     November 14, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Personne Elrico McGhee, Appellant Pro Se. Paul Thomas Camilletti,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order accepting the

report and recommendation of the magistrate judge and declining to

reduce Appellant's sentence under 18 U.S.C. § 3582(c)(2) (1994). We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. United States v. McGhee, Nos. CR-93-46; CA-96-136-5 (N.D.W.
Va. Nov. 22, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2